Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Josh Demidio, Appellant                                  Appeal from the 62nd District Court of
                                                         Lamar County, Texas (Tr. Ct. No. 90565).
No. 06-21-00102-CV           v.                          Memorandum Opinion delivered by Justice
                                                         van Cleef, Chief Justice Morriss and Justice
Paris Police Department Officers Helms,                  Stevens participating.
Peek and Hines, Appellee


          As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
          We further order that the appellant, Josh Demidio, pay all costs incurred by reason of this
appeal.



                                                         RENDERED JUNE 24, 2022
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk